Title: General Orders, 16 April 1776
From: Washington, George
To: 



Head Quarters, New-York, April 16th 1776.
Parole New-Hampshire.Countersign Falmouth.


If the British Troops which evacuated Boston, or any part of them, are destined for this place, their Arrival may be very soon expected—The Engineers and Overseers of the works, are therefore to use every possible dispatch in compleating them—To this end, the Engineers are to apply to the Adjutant General, for as many Men as can usefully be employed, and he will give orders accordingly.
Col. Prescot’s Regiment is to encamp on Governors-Island, as soon as the weather clears, they are to give every assistance in

their power, to facilitate the works erecting thereon—The Qr Mr General will furnish Straw for the Tents, and Firewood.
As some Inconvenience have arisen to the Citizens of this place, by having the Countersign demanded of them, so early as Nine-O’Clock—The General orders that Taptoo-beating be delayed for the future ’til Ten, flattering himself (as there is no distinguishing Citizens from Soldiers, nor no other possible method of keeping the latter to their quarters, and of consequence, from rioting and disorderly behaviour) that it will be found less Inconvenient to the Inhabitants (to say nothing of the security which is to be derived from it) to give the Countersign at that hour, than submit to the greater Inconveniencies, which may arise out of the neglect of it. After this Hour, it is strictly enjoined upon the Officers to see that their Rolls are called and that the Men are in quarters.
General Thompson will hasten the embarkation of the regiments for Albany, as fast as possible, and is to fix with the Muster Master General Mr Moylan, upon a time and place for mustering of them—These Regiments may be embark’d and sent off one at a time, or otherwise as it can be done quickest—The General to set out with the last—The Colonels to prepare their Muster-Rolls immediately.
All Persons having business with the Adjutant General, are to repair to his own Office, and not to Head Quarters to transact it.
The General Court Martial of which Col. Stark was President is dissolved.
A General Court Martial to sit to morrow Morning, at Mr Frances’s Tavern, at ten O’clock—All Evidences and Persons concern’d, to attend the court.
